NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted June 9, 2010*
                                  Decided August 17, 2010

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 10-1610

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Eastern District of Wisconsin.

       v.                                         No. 06-CR-207

TOYA M. OLDS,                                     Rudolph T. Randa,
     Defendant-Appellant.                         Judge.



                                          ORDER

       Toya Olds was part of a ring that, starting in the mid-1990s, sold millions of dollars
worth of cocaine in Milwaukee, Wisconsin. She pleaded guilty to conspiracy to distribute
cocaine, see 21 U.S.C. §§ 846, 841(a)(1), and was sentenced as a career offender to 188
months’ imprisonment. We vacated that sentence, however, because Olds’s criminal
history did not qualify her for the career-offender designation. See United States v. Olds, 348


       *
       This appeal is successive to case no. 08-3746 and is being decided under Operating
Procedure 6(b) by the same panel. After examining the briefs and the record, we have
concluded that oral argument is unnecessary. See FED. R. A PP. P. 34(a)(2)(C).
No. 10-1610                                                                              Page 2

F. App’x 173, 174 (7th Cir. 2009). At her resentencing, Olds renewed her argument that her
limited role in the conspiracy warranted a minor-role reduction. See U.S.S.G. § 3B1.2(b).
The district court disagreed and sentenced her to 84 months’ imprisonment.

        Olds admits selling only 500 grams of cocaine in late 2005 and thus contends that
she played a minor role in the conspiracy. Almost every other participant distributed
substantially more cocaine, she contends; the probation officer estimated that her
codefendants distributed between 5 and 150 kilograms each. Yet the probation officer did
not agree that Olds’s sales were limited to just two in 2005 as she asserted; the probation
officer reported, and the district court found, that Olds had been distributing cocaine as
part of the conspiracy for seven years, interrupted only when she was incarcerated.
According to a conservative estimate, over time she too had distributed up to 2 kilograms
of cocaine.

       Because the district court’s denial of a minor-role reduction rests on a finding of fact,
our review is for clear error. United States v. Panaigua-Verdugo, 537 F.3d 722, 724 (7th Cir.
2008). A sentencing court is entitled to rely on facts in the presentence report unless the
defendant establishes that the report is inaccurate or unreliable. See United States v.
Moreno-Padilla, 602 F.3d 802, 808-09 (7th Cir. 2010), petition for cert. filed (June 25, 2010)
(No. 10-5128); United States v. Salinas, 365 F.3d 582, 587-88 (7th Cir. 2004); U.S.S.G. § 6A1.3.
A bare denial of its truth is not sufficient to challenge the accuracy of a presentence report.
United States v. Turner, 604 F.3d 381, 385 (7th Cir. 2010).

       Olds, through counsel, disavowed the probation officer’s tally of her drug sales, but
she offered no evidence to contradict the probation officer’s calculation. The district court
was entitled to adopt that calculation, and did so. The quantity calculation is not clearly
erroneous.
                                                                                 AFFIRMED.